 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH GAIL SHADE,                              No. 2:19–cv–1122–KJN
12                       Plaintiff,                      ORDER RE: CONSENT
13            v.
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17          The court’s records show that plaintiff has not yet indicated whether she consents to the

18   jurisdiction of the magistrate judge for all purposes. 28 U.S.C. § 636(c); see also ECF No. 5,

19   (Scheduling Order, requesting parties’ designation regarding consent by September 26, 2019).

20   Plaintiff is under no obligation to consent, but a consent/decline designation assists the court in

21   determining how the action will be administratively processed. Accordingly, within fourteen (14)

22   days of this order, plaintiff shall file a brief statement indicating whether she consents to the

23   jurisdiction of the magistrate judge for all purposes, including the entry of final judgment,

24   pursuant to 28 U.S.C. § 636(c); see ECF No. 5-2 (Consent Form).

25          IT IS SO ORDERED.

26   Dated: November 6, 2019

27

28
                                                         1
